Citation Nr: 0604532	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  05-41 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   
Procedural History

The veteran served on active duty from September 1942 until 
May 1945.  

In November 2003, the RO received the veteran's claim of 
entitlement to service connection for sinusitis.  The 
November 2004 rating decision denied the veteran's claim.  
The veteran disagreed with the November 2004 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2005.

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his 
representative in February 2006.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Other matters

Also in the November 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  The veteran did not file a notice of disagreement 
as to that issue, and therefore that matter is not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In February 2006, the veteran's representative submitted 
written argument to the Board.  In it, the representative 
stated that the veteran wished to pursue a claim of clear and 
unmistakeable error (CUE) in the November 2004 denial of 
entitlement service connection for tinnitus.  As noted by the 
representative, this matter has not yet been considered by 
the Agency of Original Jurisdiction.  It cannot now be 
adjudicated by the Board.  Accordingly, the CUE claim is 
referred to RO for appropriate action.  


REMAND

The veteran is seeking entitlement to service connection for 
sinusitis.  Essentially, he contends that he was treated for 
a sinus condition in service and that it persists to this 
day.  For the reasons explained immediately below, the Board 
has determined that a remand is in order. 

Additional evidentiary development

The veteran asserted in his December 2003 letter to VA that 
he has been receiving treatment at the VAMC in Kansas City, 
Missouri.  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The veteran has identified the 
existence of medical records which he asserts have bearing 
upon the claim.  The RO must therefore make reasonable 
efforts to obtain these records.  
See 38 U.S.C.A. § 5103A; see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Medical nexus

In order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) the United States Court of 
Appeals for Veterans Claims held that where there is evidence 
of record satisfying the first two requirements for service 
connection but there was not of record competent medical 
evidence addressing the third requirement, VA errs in failing 
to obtain such a medical nexus opinion.

The veteran has submitted current private treatment records 
which indicate treatment for sinusitis.  Element (1) has 
therefore arguably been met. 

With respect to element (2),  in-service incurrence of 
disease or injury, the veteran's service medical records are 
unavailable and appear to have been destroyed in a July 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  The veteran has contended that he suffered sinus 
problems during service and that he received a medical 
discharge as a result of his sinus condition.  The Board 
notes that the veteran's DD Form 214 indicates that an 
unspecified disability was found at discharge.  The condition 
which formed the basis for that finding of disability is not 
of record.  Additionally, morning reports and sick call 
reports for the veteran's unit likewise document that the 
veteran sought medical treatment for unnamed conditions 
during service.  

The Board also notes that the veteran is a combat veteran.  
Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2005).  

Under these circumstances, the information available in the 
form of Form DD 214 and unit reports establishes treatment 
for an unnamed condition in service and the veteran's 
assertions that at least some of that treatment was for a 
sinus condition forms the basis for finding evidence of 
element (2), an in-service incurrence of disease.  

There is not of record any medical nexus opinion relating to 
the claimed sinus condition, and the veteran has never been 
provided with a VA examination in connection with his claim.  
Based on this record, the Board has determined that a VA 
medical opinion is required.  See Charles, supra.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain medical treatment 
records pertaining to the veteran from 
the VAMC in Kansas City, Missouri.  Any 
records obtained should be associated 
with the veteran's claims file.  
 
2.  VBA should arrange for a medical 
professional with appropriate expertise 
to review the veteran's claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that any current 
disability of the sinuses is due to his 
military service, to include his combat 
service on Guadalcanal and New Georgia 
during World War II.  In the absence of 
the service medical records the reviewing 
medical professional may assume that the 
veteran had complaints of sinus problems 
in service as he contends.    If the 
reviewing medical professional deems it 
to be necessary, the veteran should 
undergo VA examination and/or diagnostic 
testing.  A  report should be prepared 
and associated with the veteran's VA 
claims folder.  

3.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

